937 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kolby L. KRISTIANSEN, Petitioner-Appellant,v.J.J. CLARK, Warden, Respondent-Appellee.
No. 91-5263.
United States Court of Appeals, Sixth Circuit.
July 17, 1991.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and FRIEDMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kolby Kristiansen appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2241 federal petition for a writ of habeas corpus.  In 1986, Kristiansen was sentenced to a seven year term with three years special parole for conspiracy to distribute a controlled substance.  In 1988, while in a community treatment center, he failed to return and was charged with escape.  He was later apprehended and ordered held without bond.  Consequently, his sentence was placed on "inoperative status" for 34 days, and he was placed in a county jail from 1988 through 1989.


4
Kristiansen sought an order from the district court directing the Bureau of Prisons and respondent to grant him jail time credit of 12 months and three weeks on his current sentence of imprisonment.


5
The district court dismissed the petition as Kristiansen was not entitled to relief.  See United States v. Wilson, 916 F.2d 1115, 1119 (6th Cir.1990);  United States v. Blankenship, 733 F.2d 433, 434-35 (6th Cir.1984).  The court held that Kristiansen had already received the appropriate credit.


6
Kristiansen raises the same argument on appeal.


7
Upon review, we conclude that the district court correctly dismissed the petition for the reasons stated in its order dated January 28, 1991.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Bernard A. Friedman, U.S. District Judge for the Eastern District of Michigan, sitting by designation